Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response after non-final filed April 30 2021 is acknowledged. Claims 1-12, 15, 17-19 and 21-30 were canceled and claims 13-14, 16 and 20 were amended.  Claims 13-14, 16 and 20 are allowed as filed in the amendment filed April 30, 2021.  

Election/Restrictions
Clams drawn to non-elected inventions were previously canceled.  The species election requirement as set forth in the Office action mailed on December 31, 2020, is hereby withdrawn.  

Terminal Disclaimers
The terminal disclaimer filed on April 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9464114 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Comments

The rejection of claims 17-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of amendment of the claims April 30, 2021.


The rejection of claims 16-17 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn in view of amendment of the claims April 30, 2021.





Claims 13-14, 16 and 20 are allowed as filed in the amendment on April 30, 2021

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art made of record is as follows:  There is no prior art that meets or suggest a peptide comprising SEQ ID NO: 1. The closest prior art made of record is Cao (US20120023611 A1, cited previously).  Cao teaches the peptide SELTPSPSWLRTK which has 65.1% sequence identity to instant SEQ ID NO: 1. However, there is no teaching, suggestion or motivation to alter the sequence to a peptide sequence comprising the sequence of instant SEQ ID NO: 1. The Applicants of the instant application used a combinatorial phage in vivo biopanning approach to identify SEQ ID NO: 1. A peptide comprising SEQ ID NO: 1 is not found in nature and is free of the prior art.  Given that the peptide is free of the art, the methods of using the peptide are also free of the art.  
Conclusion
Claims 13-14, 16 and 20 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654